DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “receiving means” in claims 1, 4, and 15; and “storage means” in claims 1 and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
“receiving means” refers to the vehicle control unit (Fig 1 Box 12, Applicant’s specification as filed) and “storage means” refers to “a database or a look-up table” ([0054], Applicant’s specification as filed)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeruhami et al. (US 20200249354 A1).
Regarding Claim 1, Yeruhami teaches a method for controlling a light ranging system mounted on a vehicle (Yeruhami, [0012] “a method for determining obstructions on a protective window associated with a LIDAR may include: controlling at least one LIDAR light source”, [0115] “LIDAR system…may be attached or mounted to any part of vehicle”), said vehicle provided with receiving means for receiving external data (Yeruhami, [0221] “processor…may receive from at least one first sensor…first signals associated with light projected by the at least one light source”) and a plurality of sensors (Yeruhami, [0121] “sensors configured to measure different characteristics of host…e.g., acceleration, steering wheel deflection, reverse drive”), said light ranging system arranged to be configured by a plurality of configurable parameters (Yeruhami, [0102] “operational parameters of the LIDAR system…e.g. emission power, computational settings, defined angles of operation”) and comprising storage means for storing a plurality of predetermined operational schemes (Yeruhami, [0241] “during LIDAR system operation, processor…may correct the output of one or more main LIDAR sensors based on an observed output of the calibration sensor by accessing populated lookup tables and determining/accessing a stored correlation between the calibration sensor and the type of main LIDAR sensor used and/or the set of operational parameters used for each of the main LIDAR sensors”), the method comprising: collecting, via said receiving means (Yeruhami, [0121] “host…may also include interfaces to external devices such as camera and sensors configured to measure different characteristics of host”)  and said plurality of sensors (Yeruhami, [0121] “sensors configured to measure different characteristics of host…e.g., acceleration, steering wheel deflection, reverse drive”),, data indicative of said vehicle's current operation and/or of conditions wherein said vehicle is operating (Yeruhami, [0190] “The obtained information may include a current light condition, a current weather condition, a current driving environment of the host vehicle, a current location of the host vehicle, a current trajectory of the host vehicle, a current topography of road surrounding the host vehicle”); determining based on said collected data an operational scheme among said plurality of predetermined operational schemes for operating said light ranging system (Yeruhami, [0190] “Processing unit…may use the obtained information to determine a scanning scheme for scanning the different portions of field of view”); deriving one or more control instructions to set at least one configurable parameter in accordance with a stored parameter table corresponding to said operational scheme (Yeruhami, [0241] “during LIDAR system operation, processor…may correct the output of one or more main LIDAR sensors based on an observed output of the calibration sensor by accessing populated lookup tables and determining/accessing a stored correlation between the calibration sensor and the type of main LIDAR sensor used and/or the set of operational parameters used for each of the main LIDAR sensors. In this way, processor…may be configured to apply differing corrections to differing ones of a plurality of detection elements”); and applying said one or more control instructions to said light ranging system (Yeruhami, [0317] “processor may control at least one LIDAR light source in a manner enabling light flux to vary over a plurality of scans of a field of view”, [0481] “in response to information received from the any one of the sensor, for example, processor…may send control signals via data conduits to an actuator, light source”).  

Regarding Claim 2, Yeruhami teaches the method for controlling according to claim 1, wherein said configurable parameters comprise one or more of, illumination power, field of view, wavelength, number of active light emitting elements, illumination location, illumination frame rate (Yeruhami,  [0101] “scanning the environment of LIDAR system may be achieved by changing a positioning (i.e. location and/or orientation) of a light source with respect to the field of view”)

Regarding Claim 3, Yeruhami teaches the method for controlling according to claim 1, wherein one or more sensors of said plurality are arranged for sensing one or more of, vehicle speed, steering angle, acceleration, tyre pressure, vehicle battery voltage, battery charge level (Yeruhami, [0481] “back-end unit…may include at least one vibration sensor configured to determine data indicative of vibrations of the vehicle. In other embodiments, back-end unit…may include a location sensor, velocity sensor, acceleration sensor, and direction feedback sensor”).

Regarding Claim 4, Yeruhami teaches the method for controlling according to claim 1, wherein one or more sensors of said plurality are arranged for sensing one or more of, a weather condition, a light condition (Yeruhami, [0227] light sensor…may result in various patterns , [0190] “The obtained information may include a current light condition”).

Regarding Claim 5, Yeruhami teaches the method for controlling according to claim 1, wherein said receiving means is arranged for receiving traffic information and/or location information (Yeruhami, [0481] “back-end unit…may include…a location sensor”), and wherein said traffic17/19 information and/or location information is considered when determining said operational scheme (Yeruhami, [0481] “in response to information received from the any one of the sensor…processor…may send control signals via data conduits to an actuator, light source, ….to cause a change in the light…the scanning properties of the deflector may be adjusted”).

Regarding Claim 7, Yeruhami teaches the method for controlling according to claim 1, wherein at least two operational schemes modes of said plurality correspond to a same parameter table (Yeruhami, [0241] “accessing populated lookup tables and determining/accessing a stored correlation between the calibration sensor and the type of main LIDAR sensor used and/or the set of operational parameters used for each of the main LIDAR sensors. In this way, processor…may be configured to apply differing corrections to differing ones of a plurality of detection elements…relative to different sensor units, sensor unit detection elements, or relative to different detection elements or sensor units being operated according to different operational parameter values). 
Regarding Claim 8,  Yeruhami teaches the method for controlling according to claim 1, wherein at least one parameter of said parameter table is calculated on the fly (Yeruhami, [0241]  “based on predetermined testing or on-the-fly calibration procedures, the response of a single calibration sensor may be correlated with multiple different main LIDAR sensor types or multiple different operational settings for different main LIDAR sensors”, [0396] “processor may be summed according to a predetermined binning scheme or according to a binning scheme determined on the fly. Such binning schemes may provide or enhance various LIDAR functions”).  

Regarding Claim 9, Yeruhami teaches the method for controlling according to claim 1, wherein said data is collected each time a cycle of measurements relating to said vehicle's current operation has been performed (Yeruhami,   [0116] “scanning unit…is incorporated into a right headlight assembly of vehicle…Every gray dot in the image corresponds to a location in the environment around vehicle…determined from reflections detected by sensing unit…LIDAR system…may generate a plurality of point-cloud data entries from detected reflections of multiple scanning cycles of the field of view to enable”).

Regarding Claim 10, Yeruhami teaches the method for controlling according to claim 1, wherein said light ranging system is a LIDAR system or a Time-of-Flight system (Yeruhami, [0123] “ LIDAR system…may also include detecting and characterizing various aspects of the reflected light. Characteristics of the reflected light may include, for example: time-of-flight (i.e., time from emission until detection”).  

Regarding Claim 11, Yeruhami teaches the method for controlling according to claim 1, wherein said plurality of predetermined operational schemes has been derived from operational data stored in said vehicle (Yeruhami, [0241] “based on predetermined testing or on-the-fly calibration procedures, the response of a single calibration sensor may be correlated with multiple different main LIDAR sensor types or multiple different operational settings for different main LIDAR sensors”, [0396] “processor may be summed according to a predetermined binning scheme or according to a binning scheme determined on the fly. Such binning schemes may provide or enhance various LIDAR functions”).

Regarding Claim 12, Yeruhami teaches the method for controlling according to claim 1, wherein said operational scheme sets parameters of sensors related to vehicle speed (Yeruhami, [0460] “processor…may dynamically define a size or shape of a bin relative to a LIDAR FOV region and associated pixel outputs…may be based on a variety of factors…detected vehicle speed”).

Regarding Claim 13, Yeruhami teaches the method for controlling according to claim 1, wherein said one or more control instructions are arranged to control illumination and/or detection performed by said light ranging system (Yeruhami, [0463] “processor…may control a LIDAR light source to illuminate the FOV pixels of the first region of the field of view at a first illumination level and illuminate the FOV pixels of the second region of a field of view at a second illumination level lower than the first illumination level”).  

Regarding Claim 14, Yeruhami teaches a program, executable on a programmable device containing instructions (Yeruhami, [0246] “a non-transitory computer-readable storage medium including stored instructions that, when executed by at least one processor”), which when executed, perform the method according to claim 1 (Yeruhami, [0126] “processor…may have access to a memory…which may include one or more databases, instructions for execution”).  

Regarding Claim 15, Yeruhami teaches a vehicle comprising:  18/19 a plurality of sensors (Yeruhami, [0121] “sensors configured to measure different characteristics of host…e.g., acceleration, steering wheel deflection, reverse drive”); a receiving means for receiving external data (Yeruhami, [0221] “processor…may receive from at least one first sensor…first signals associated with light projected by the at least one light source”); a light ranging system arranged to be configured by a plurality of configurable parameters (Yeruhami, [0102] “operational parameters of the LIDAR system…e.g. emission power, computational settings, defined angles of operation”); a storage means for storing a plurality of parameter tables corresponding to a plurality of predetermined operational schemes (Yeruhami, [0241] “during LIDAR system operation, processor…may correct the output of one or more main LIDAR sensors based on an observed output of the calibration sensor by accessing populated lookup tables and determining/accessing a stored correlation between the calibration sensor and the type of main LIDAR sensor used and/or the set of operational parameters used for each of the main LIDAR sensors. In this way, processor…may be configured to apply differing corrections to differing ones of a plurality of detection elements”); and a vehicle control unit arranged for collecting data indicative of said vehicle's current operation and/or of conditions wherein said vehicle is operating (Yeruhami, [0190] “Processing unit…may use the obtained information to determine a scanning scheme for scanning the different portions of field of view”, [0195] “processor…may be the vehicle controller”,); wherein said vehicle control unit is arranged for determining based on said collected data an operational scheme among said plurality of predetermined operational schemes (Yeruhami, [0190] “Processing unit…may use the obtained information to determine a scanning scheme for scanning the different portions of field of view”), and wherein said light ranging system is arranged for deriving one or more control instructions to set at least one configurable parameter in accordance with a parameter table corresponding to said determined operational scheme (Yeruhami, [0241] “during LIDAR system operation, processor…may correct the output of one or more main LIDAR sensors based on an observed output of the calibration sensor by accessing populated lookup tables and determining/accessing a stored correlation between the calibration sensor and the type of main LIDAR sensor used and/or the set of operational parameters used for each of the main LIDAR sensors. In this way, processor…may be configured to apply differing corrections to differing ones of a plurality of detection elements”) and for applying said one or more control instructions (Yeruhami, [0317] “processor may control at least one LIDAR light source in a manner enabling light flux to vary over a plurality of scans of a field of view”, [0481] “in response to information received from the any one of the sensor, for example, processor…may send control signals via data conduits to an actuator, light source”).  

Regarding Claim 16, Yeruhami teaches the vehicle according to claim 15, wherein said light ranging system comprises a control unit arranged for compiling said one or more control instructions (Yeruhami, [0195] “processor…may be the vehicle controller”,  [0126] “processor…may have access to a memory…which may include one or more databases, instructions for execution”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeruhami et al. (US 20200249354 A1) in view of Yoon et al. (US 20190064356 A1).
Regarding Claim 6, Yeruhami teaches the method for controlling according to claim 1.  Yeruhami does not teach wherein each operational scheme mode corresponds to a different parameter table.  However, Yoon teaches this limitation (Yoon, [0053] “ Each of the LiDAR devices 100 may use a look-up table having a sequence different from each other, and thus, each LiDAR device 100 may implement a unique modulation characteristic”).

It would have been obvious to one of ordinary skill in the art to have modified Yeruhami to include each operational scheme mode corresponds to a different parameter table as taught by Yoon in order to synchronize with a “GPS signal” so that “random parameters may be generated in real time, and thus, a light pulse may be modulated in real time” to control the LIDAR. (Yoon, [0053]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shand (US 20200274311 A1) discloses comprising storage means for storing a plurality of predetermined operational schemes (Shand, [0051] “The dose calculator…may predict such information based on extrapolation from a current or expected operating condition or based on a look-up table or calibration condition”).
Pardhan et al. (US 20200142040 A1) discloses operational scheme sets parameters of sensors related to vehicle speed (Pardhan, [0084] “the laser safety threshold level(s) could be adjusted based on a speed of the vehicle. In such scenarios, the laser safety threshold level could be proportional to the speed of the vehicle. That is, when the vehicle is traveling slowly or stopped, the threshold level(s) could be lower than when the vehicle is traveling quickly”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662